Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Preliminary Amendment
Examiner acknowledges receipt of preliminary amendment to application 16/613,528 received November 14, 2019. Claims 1-8 are canceled, and claims 9-16 are newly added.
EX PARTE QUAYLE
This application is in condition for allowance except for the following formal matters: 
Claim Objections
Claims 15-16 are objected to because of the following informalities:
Regarding Claim 15;
Line 6; Remove “(A)” from the claim language.
Lines 9 and 24; Either change “current” to “sensor” or vice-versa  in one line or the other to use the same terminology in the claim.
Line 26; Remove “from step e)”.
Line 29; Change “in step h)” to “in the previous step” to be consistent with the rest of the claim language. 
Regarding Claim 16;
Line 7; Remove “(A)” from the claim language.
Lines 10 and 25; Either change “current” to “sensor” or vice-versa  in one line or the other to use the same terminology in the claim.
Line 27; Remove “from step e)”.
Line 30; Change “in step h)” to “in the previous step” to be consistent with the rest of the claim language.
  Appropriate correction is required.
Prosecution on the Merits is Closed
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Allowable Subject Matter
Claims 9-16 are allowable over the art.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:
The claims in the application are deemed to be directed to a nonobvious improvement over the invention patented in U.S. Patent 9,859,709.  The claims comprise a method and apparatus for determining the capacity of each phase of a 3-phase incoming power source from the external grid in order to maximize the amount of current that can be used to charge a vehicle from a home electrical power system without danger of exceeding the current of any one of the phases to prevent tripping the circuits due to overcurrent loading.
Regarding Claim 9: Though the prior art discloses a method for operating a vehicle charging apparatus for charging a vehicle battery from available 3-phase house power, it fails to teach or suggest the aforementioned limitations of claim 9, and further including the combination of: 
comprising the following steps:
a)    determining up-to-date sensor values for the current strength of a respective current, which flows in a first, a second, and a third decoupling-point-side electrical line (VL1, VL2, VL3) of a three-phase electrical decoupling point;
b)    inputting the up-to-date sensor values into the vehicle charging apparatus; further comprising the steps:
c)    determining a maximum potential additional current load for the first, the second, and the third decoupling-point-side electrical line (VL1, VL2, VL3);
d)    charging of the vehicle battery with a current load per charging-apparatus-side electrical line (FL1, FL2, FL3) by the vehicle charging apparatus, with said charging current load being less than or equal to the lowest maximum potential additional current load determined in step c);
e)    varying the charging capacity of a first charging-apparatus-side electrical line (FL1, FL2, FL3) by variation of the current load, wherein the current load is varied such that the total from the charging current load according to step d) and the current load variation is less than or equal to the lowest maximum potential additional current load determined in step c);
f)    determining the up-to-date sensor values for the current strength of the respective current, which flows in the first, the second, and the third decoupling-point-side electrical line (VL1, VL2, VL3);
g)    inputting the up-to-date sensor values into the vehicle charging apparatus;
h)    determining the electrical line (VL1, VL2, VL3) at which the up-to-date sensor value has changed according to the variation from step e);
i)    assigning the first charging-apparatus-side electrical line (FL1, FL2, FL3) to the decoupling-point-side electrical line (VL1, VL2, VL3), for which a variation of the up-to-date sensor value was determined in step h); and
j)    repeating steps e) through i) for at least one second charging-apparatus-side electrical line.
Regarding Claim 15: Though the prior art discloses a vehicle charging apparatus for charging a vehicle battery from available 3-phase house power, it fails to teach or suggest the aforementioned limitations of claim 15, and further including the combination of: 
comprising:
a communication device, which is configured to communicate with a sensor device of a three-phase, electrical decoupling point;
a first, a second, and a third charging-apparatus-side electrical connection (FI, F2, F3) for supplying energy for charging the vehicle battery;
an output connection (A) for coupling with the vehicle battery; a control device for controlling the charging of the vehicle battery, where-in the control device is configured to implement the following step:
inputting up-to-date current values for the current strength of a respective current into the vehicle charging apparatus by the communication device, said current flowing in a first, a second, and a third decoupling-point-side electrical line (VL1, VL2, VL3) at the connections (VI, V2, V3) of the decoupling point;
wherein the control device is further configured to implement the following steps: determining a maximum potential additional current load for the first, the second, and the third decoupling-point-side electrical line (VL1, VL2, VL3);
charging of the vehicle battery with a charging current load per charging-apparatus-side electrical connection (FI, F2, F3), with said charging current load being less than or equal to the lowest maximum potential additional current load determined in the previous determination step;
varying the charging capacity at a first charging-apparatus-side electrical connection (FI, F2, F3) by varying the current load, wherein the current load is varied such that the total from the charging current load and the current load variation is less than or equal to the lowest maximum potential additional current load determined;
inputting the up-to-date sensor values into the vehicle charging apparatus; determining the electrical line (VL1, VL2, VL3) at which the up-to-date sensor value has changed according to the variation from step e);
assigning the first charging-apparatus-side electrical line (FI, F2, F3) to the de-coupling-point-side electrical line (VL1, VL2, VL3), for which a variation of the up-to-date sensor value was determined in step h); and
repeating the steps of varying the charging capacity for at least one second charging-apparatus-side electrical connection (FI, F2, F3) up to assignment of the charging-apparatus-side electrical connection (FI, F2, F3).
Regarding Claim 16: Though the prior art discloses a system for operating a vehicle charging apparatus for charging a vehicle battery from available 3-phase house power, it fails to teach or suggest the aforementioned limitations of claim 16, and further including the combination of: 
comprising a sensor device of a three-phase decoupling point and a vehicle charging apparatus for charging a vehicle battery, comprising:
a communication device, which is configured to communicate with a sensor device of a three-phase, electrical decoupling point;
a first, a second, and a third charging-apparatus-side electrical connection (FI, F2, F3) for supplying energy for charging the vehicle battery;
an output connection (A) for coupling with the vehicle battery;
a control device for controlling the charging of the vehicle battery, where-in the control device is configured to implement the following step:
inputting up-to-date current values for the current strength of a respective current into the vehicle charging apparatus by the communication device, said current flowing in a first, a second, and a third decoupling-point-side electrical line (VL1, VL2, VL3) at the connections (VI, V2, V3) of the decoupling point;
wherein the control device is further configured to implement the following steps: determining a maximum potential additional current load for the first, the second, and the third decoupling-point-side electrical line (VL1, VL2, VL3);
charging of the vehicle battery with a charging current load per charging-apparatus-side electrical connection (FI, F2, F3), with said charging current load being less than or equal to the lowest maximum potential additional current load determined in the previous determination step;
varying the charging capacity at a first charging-apparatus-side electrical connection (FI, F2, F3) by varying the current load, wherein the current load is varied such that the total from the charging current load and the current load variation is less than or equal to the lowest maximum potential additional current load determined;
inputting the up-to-date sensor values into the vehicle charging apparatus; determining the electrical line (VL1, VL2, VL3) at which the up-to-date sensor value has changed according to the variation from step e);
assigning the first charging-apparatus-side electrical line (FI, F2, F3) to the de-coupling-point-side electrical line (VL1, VL2, VL3), for which a variation of the up-to-date sensor value was determined in step h); and
repeating the steps of varying the charging capacity for at least one second charging-apparatus-side electrical connection (FI, F2, F3) up to assignment of the charging-apparatus-side electrical connection (FI, F2, F3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585.  The examiner can normally be reached on 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY D ROBBINS/Examiner, Art Unit 2859